—Appeals by the defendant from three judgments of the County Court, Orange County (Paño Z. Patsalos, J.), all rendered September 1, 1993, convicting him of criminal sale of a controlled substance in the third degree (two counts, one each as to Indictment Nos. 92-00616 and 92-00617); and criminal possession of a controlled substance in the second degree (under Indictment No. 92-00651), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The record in this case reveals that during plea negotiations the defendant withdrew all of his pretrial motions. Accordingly, the defendant is foreclosed from challenging on appeal the County Court’s denial of those branches of his omnibus motion which were, inter alia, to controvert an eavesdropping warrant, suppress wiretap evidence, produce confidential informants, and change venue (see, People v Sebastian, 197 AD2d 647; People v Conte, 186 AD2d 579; People v Jackson, 142 AD2d 689). Thompson, J. P., Pizzuto, Joy and Florio, JJ., concur.